Citation Nr: 1428897	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-46 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from June 1996 to January 1997, from October 2002 to October 2003, from February 2006 to May 2007, and from January 2008 to May 2009.  The Veteran had active duty for training (ACDUTRA) from July 1971 to November 1971, and from February 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that left ear hearing loss disability was caused or aggravated by military noise exposure.  The Veteran was initially provided with a VA audiology examination in August 2007 in connection with the appeal, and the VA medical examiner provided a negative medical opinion, i.e., the left ear hearing loss disability existed prior to service and was not aggravated by service because no threshold shift was evident during any period of active duty.  

Since the August 2007 VA audiology examination, the Veteran has had another period of active duty (i.e., from January 2008 to May 2009).  At the October 2009 VA audiology examination, the Veteran reported that, during the most recent deployment, he had been exposed to the loud noise of construction such as heavy equipment and aircraft engines.  The October 2009 VA medical examiner wrote that there had been a threshold shift since the last VA audiology examination but did not provide a medical opinion on whether the preexisting left ear hearing loss disability was permanently worsened beyond the normal progression during the latest period of active duty.   

Accordingly, the issue of service connection for left ear hearing loss is REMANDED for the following actions:

1.  Obtain a VA medical opinion from the October 2009 VA audiology examiner or another appropriate medical professional regarding the likely etiology of the left ear hearing loss disability, without further medical examination of the Veteran unless needed to provide the requested opinion.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, the examiner should offer the following opinion:  

Was the preexisting left ear hearing loss disability clearly and unmistakably (i.e., obvious and manifest) not aggravated (permanent worsening beyond normal progress) during the period of active duty from January 2008 to May 2009?  Please explain the answer.

For the purpose of providing the medical opinion, please accept as fact that the Veteran was exposed to loud construction noise during the period of active service from January 2008 to May 2009. 

In answering the question, the examiner should review all evidence of record, including the Veteran's reports and history, not just medical documents.  In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a pre-existing disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

2.  Thereafter, the issue of service connection for left ear hearing loss should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

